Exhibit 10.1

iCAD, Inc.

CHANGE OF CONTROL BONUS AGREEMENT

This Agreement, dated as of October 29, 2015, is entered into between iCAD,
Inc., a Delaware corporation (the “Company”), and Kenneth Ferry (the
“Executive”).

WHEREAS, the Company desires to enter into this Change of Control Bonus
Agreement with the Executive in order to reward the Executive in connection with
a Change of Control of the Company under certain circumstances.

NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:

1. TERM OF AGREEMENT. Subject to the terms and conditions set forth below, this
Agreement shall commence as of the date set forth above (the “Effective Date”)
and terminate upon the earliest of (a) payment of amounts due hereunder because
of a Change of Control; (b) the Executive’s Termination of Employment for any
reason prior to a Change of Control; or (c) by mutual agreement of the Company
and the Executive.

2. DEFINITIONS. For purposes of this Agreement:

(a) “Change of Control” means: (i) the acquisition of equity interests of the
Company by any one person, or more than one person acting as a group, whether
through merger, consolidation, restructuring or otherwise, if upon such
acquisition, such person or group acquires ownership interests or equity
interests of the Company that, together with equity interests already held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the ownership interests or equity interests of the
Company, or (ii) the sale of all or substantially all of the assets of the
Company; if, in either case, as of the closing of such transaction the Market
Value of the Company is in excess of $100 million. Notwithstanding the
foregoing, a (i) restructuring, merger, or transfer of assets within the Company
and its affiliated companies, (ii) change in ownership of ownership interests or
equity interests of the Company between only the existing holders of ownership
interests or equity interests of the Company in circumstances where the Company
remains controlled only by the existing holders of ownership or equity interests
of the Company is not intended to be a Change of Control, or (iii) a sale of
less than substantially all of the assets (i.e. a sale of a division, operating
segment or any portion of the Company’s business), is not intended to be a
Change of Control. For the avoidance of doubt, the sale of the CAD business or
any portion thereof, or of the therapy business, or any portion thereof, shall
not be deemed a sale of substantially all of the assets for purposes of
determining whether a “Change of Control” under this Agreement has occurred.

(b) “Market Value of the Company” means the product of (i) the number of shares
of the Company’s outstanding equity interests as of the closing of the
transaction resulting in a Change of Control multiplied by (ii) the price of one
such interest as of such closing as reported on the principal stock exchange on
which such equity interests are traded.

(c) “Termination of Employment” means the Executive’s separation from service
with the Company for any reason. Notwithstanding the foregoing, the Executive
will not be considered to have a separation from service while the Executive is
on military leave, sick leave, vacation or other bona fide leave of absence.



--------------------------------------------------------------------------------

3. CHANGE OF CONTROL BONUS. Upon a Change of Control, the Company shall pay, or
shall cause to be paid, to the Executive a lump sum cash payment determined as
follows:

(a) In the event that the Market Value of the Company as of the Change of
Control is greater than $100 million, but does not exceed $150 million, an
amount equal to 1.25% of the Market Value of the Company as of the Change of
Control; and

(b) In the event that the Market Value of the Company as of the Change of
Control exceeds $150 million, an amount equal to 1.75% of the Market Value of
the Company as of the Change of Control.

4. 280G PROTECTION.

(a) Notwithstanding Section 3, in the event that the Executive shall become
entitled to payment and/or benefits provided by this Agreement or any other
amounts in the “nature of compensation” (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Company, by any
person whose actions result in a change of ownership or effective control
covered by Section 280G(b)(2) of the Internal Revenue Code (the “Code”) or any
person affiliated with the Company or such person) as a result of such change in
ownership or effective control (collectively the “Company Payments”), and such
Company Payments will be subject to the tax (the “Excise Tax”) imposed by
Section 4999 of the Code (and any similar tax that may hereafter be imposed by
any taxing authority) the Company shall pay to the Executive the greater of the
following, whichever gives the Executive the highest net after-tax amount (after
taking into account federal, state, local and social security taxes at the
maximum marginal rates) (x) the Company Payments or (y) one dollar less than the
amount of the Company Payments that would subject the Executive to the Excise
Tax. In the event that the Company Payments are required to be reduced pursuant
to the foregoing sentence, then the Company Payments shall be reduced as
mutually agreed between the Company and the Executive or, in the event the
parties cannot agree, in the following order (1) any lump sum severance based on
Base Salary or Annual Bonus, (2) any other cash amounts payable to the
Executive, (3) any benefits valued as parachute payments; and (4) acceleration
of vesting of any equity. It is expressly understood by the parties hereto that
this Section 4 replaces the provisions of the Executive’s employment agreement
that address the Excise Tax.

(b) For purposes of determining whether any of the Company Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (x) the Company
Payments shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “parachute payments” in excess of the
“base amount” (as defined under Code Section 280G(b)(3) of the Code) shall be
treated as subject to the Excise Tax, unless and except to the extent that, in
the opinion of the Company’s independent certified public accountants appointed
prior to any change in ownership (as defined under Section 280G(b)(2) of the
Code) or tax counsel selected by such accountants or the Company (the
“Accountants”) such Company Payments (in whole or in part) either expressly do
not constitute “parachute payments,” represent

 

2



--------------------------------------------------------------------------------

reasonable compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the “base amount” or are otherwise
not subject to the Excise Tax, and (y) the value of any non-cash benefits or any
deferred payment or benefit shall be determined by the Accountants. All
determinations hereunder shall be made by the Accountants which shall provide
detailed supporting calculations both to the Company and the Executive at such
time as it is requested by the Company or the Executive. If the Accountants
determine that payments under this Change of Control Agreement must be reduced
pursuant to this paragraph, they shall furnish the Executive with a written
opinion to such effect. The determination of the Accountants shall be final and
binding upon the Company and the Executive.

(c) In the event of any controversy with the Internal Revenue Service (or other
taxing authority) with regard to the Excise Tax, the Executive shall permit the
Company to control issues related to the Excise Tax (at its expense), provided
that such issues do not potentially materially adversely affect the Executive,
but the Executive shall control any other issues. In the event the issues are
interrelated, the Executive and the Company shall in good faith cooperate so as
not to jeopardize resolution of either issue, but if the parties cannot agree
the Executive shall make the final determination with regard to the issues. In
the event of any conference with any taxing authority regarding the Excise Tax
or associated income taxes, the Executive shall permit the representative of the
Company to accompany the Executive, and the Executive and the Executive’s
representative shall cooperate with the Company and its representative.

5. EFFECT OF TERMINATION OF EMPLOYMENT. No benefits will be paid in accordance
with Section 3 if the Executive incurs a Termination of Employment at any time
prior to a Change of Control. Notwithstanding any other provisions of this
Agreement, in no circumstances shall the Executive, on the occurrence of a
Termination of Employment, be entitled to any compensation for any loss of any
right or benefit or prospective right or benefit under this Agreement which he
might otherwise have enjoyed, whether such compensation is claimed by way of
damages for wrongful dismissal or other breach of contract or by way of
compensation for loss of office or otherwise.

6. NOTICES. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, addressed to the respective
addresses last given by each party to the other.

7. GOVERNING LAW. This Agreement and the performance of the parties hereunder
shall be governed by the internal laws (and not the law of conflicts) of the
State of Delaware. Any claim or controversy arising out of or in connection with
this Agreement, or the breach thereof, shall be adjudicated exclusively by the
state courts for the State of New Hampshire, or by a federal court sitting in
New Hampshire. The parties hereto agree to the personal jurisdiction of such
courts and agree to accept process by regular mail in connection with any such
dispute.

 

3



--------------------------------------------------------------------------------

8. WITHHOLDING. The payment of any amount pursuant to this Agreement shall be
subject to applicable withholding and payroll taxes, and such other deductions
as may be required by applicable law.

9. SECTION 409A OF THE CODE. It is intended that the provisions of this
Agreement comply with Section 409A of Code and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”), and all provisions of
this Agreement shall be construed in a manner consistent with the requirements
for avoiding taxes or penalties under Code Section 409A. If any provision of
this Agreement (or of any award of compensation, including equity compensation
or benefits) would cause the Executive to incur any additional tax or interest
under Code Section 409A, the Company shall, upon the specific request of the
Executive, use its reasonable business efforts to in good faith reform such
provision to comply with Code Section 409A; provided, that to the maximum extent
practicable, the original intent and economic benefit to the Executive and the
Company of the applicable provision shall be maintained, but the Company shall
have no obligation to make any changes that could create any additional economic
cost or loss of benefit to the Company. The Company shall timely use its
reasonable business efforts to amend any plan or program in which the Executive
participates to bring it in compliance with Code Section 409A. Notwithstanding
the foregoing, the Company shall have no liability with regard to any failure to
comply with Code Section 409A so long as it has acted in good faith with regard
to compliance therewith.

10. SURVIVORSHIP. Except as otherwise expressly set forth in this Agreement,
upon the expiration of the Term, the respective rights and obligations of the
parties shall survive such expiration to the extent necessary to carry out the
intentions of the parties as embodied in this Agreement. This Agreement shall
continue in effect until there are no further rights or obligations of the
parties outstanding hereunder and shall not be terminated by either party
without the express prior written consent of both parties.

11. COUNTERPARTS. This Agreement may be executed in counterparts (including by
fax or pdf) which, when taken together, shall constitute one and the same
agreement of the parties.

12. MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged, unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto, or compliance with,
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. Nothing in this Agreement shall be
construed to imply that the Executive’s employment is guaranteed for any period
of time. The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

13. ENTIRE AGREEMENT. The parties agree that the terms of this Agreement are
intended to be the final expression of their agreement with respect to the
subject matter of this Agreement and may not be contradicted by evidence of any
prior or contemporaneous Agreement.

 

4



--------------------------------------------------------------------------------

-Signature Page Follows-

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound hereby, the Company has caused
this Agreement to be executed by its duly authorized executive and the Executive
has executed this Agreement as of the day and year first above written.

 

iCAD, Inc. By:  

 

Name:   Title:   EXECUTIVE:

/s/ Kenneth Ferry